               Case 2:18-cv-02892-EFB Document 17 Filed 05/14/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8985
 7
            Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
     Attorneys for Defendant
 9

10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13                                     SACRAMENTO DIVISION

14   JEFFREY BIANCHINI,               )            Case No. 2:18-cv-02892-EFB
                                      )
15
                         Plaintiff,   )            STIPULATION FOR EXTENSION OF
16   v.                               )            TIME AND PROPOSED ORDER
                                      )
17   ANDREW SAUL,                     )
     Commissioner of Social Security, )
18
                                      )
19                                    )
                         Defendant.   )
20   ______________________________)
21          The parties hereby stipulate by counsel, with the Court’s approval as indicated by
22   issuance of the attached Order, that Defendant shall have a first extension of time of 30 days to
23   respond to Plaintiff’s Opening Brief from May 13, 2020 up to and including June 12, 2020. This
24   is Defendant’s first request for an extension of time to respond to Plaintiff’s motion.
25          In light of the global COVID-19 crisis, SSA is switching to new work processes, and is
26   focusing on providing the most critical services by mail, phone and online to those most in
27   need. SSA is also taking additional steps to protect its employees and help stop the spread of
28   COVID-19, maximizing social distancing, including significantly limiting employee access to
                               1 – Stipulation and Order Extending Def’s Time
               Case 2:18-cv-02892-EFB Document 17 Filed 05/14/20 Page 2 of 3



 1   SSA facilities for health and safety only and moving rapidly toward a virtual work environment.
 2   Although the agency is working diligently to provide ongoing services, including legal services,
 3   there are practical implications for our litigation workloads.
 4          Counsel for Defendant, as well as all the support staff in that office, works in the State of
 5   California, where the governor has ordered all residents to stay home, effective March 19, 2020,
 6   until further notice. This order has led to reduced onsite staffing in Offices of the United States
 7   Attorney. Defendant’s counsel coordinates closely with the United States Attorney’s Office and
 8   relies on that office for certain types of administrative support. Moreover, the Governor’s order
 9   and the decision of the Commissioner to implement full-time telework throughout the country
10   has led to unanticipated strains on internet connectivity for SSA employees.
11          The parties further stipulate that the Court’s Scheduling Order shall be modified
12   accordingly.
13
                                                   Respectfully submitted,
14

15   Dated: May 13, 2020                           /s/ Harvey Peter Sackett *
                                                   Harvey Peter Sackett
16
                                                   (* authorized by email)
17                                                 Attorney for Plaintiff

18

19
     Dated: May 13, 2020                           McGREGOR W. SCOTT
                                                   United States Attorney
20
                                           By:     /s/ Michael K. Marriott
21                                                 MICHAEL K. MARRIOTT
22
                                                   Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
23

24

25

26

27

28

                              2 – Stipulation and Order Extending Def’s Time
              Case 2:18-cv-02892-EFB Document 17 Filed 05/14/20 Page 3 of 3


                                                 ORDER
 1

 2          The requested extension is granted. Defendant shall file his cross-motion for summary

 3   judgment and opposition to plaintiff’s motion not later than June 12, 2020.
 4
     DATED: May 14, 2020.
 5
                                                  ____________________________________
 6                                                UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                             3 – Stipulation and Order Extending Def’s Time
